DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.
 	Claims 1, 2, and 4-22 are pending.
	Claims 3 and 23 are cancelled.
	Claims 5, 6, and 8-22 remain withdrawn as being drawn to non-elected groups or species.
	Claims 1 and 2 are currently amended.
	Claims 1, 2, 4, and 7 are currently under consideration to the extent that they read upon Applicant’s elected species.

Withdrawn Rejections
	The rejection of claims 1, 2, and 4 under 35 U.S.C. 102(a)(1) as being anticipated by Tamura et al (US 2014/0148493) is withdrawn in view of Applicant’s amendments to claim 1 restricting the language to “consisting of”.
The rejection of claims 1, 2, and 4 under 35 U.S.C. 103 as being unpatentable over Tamura et al (US 2014/0148493) is withdrawn in view of Applicant’s amendments to claim 1 restricting the language to “consisting of”.

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al (US 2014/0148493) (IDS Reference).  
	Tamura exemplifies the use of Flubendiamide, tolfenpyrad, and synthetic high-dispersion silicic acid (also known as orthosilicic acid) (see entire document, for instance, [0062]).  Tamura further teaches that tolfenpyrad and chlorantraniliprole are both useful microbicides of the invention of Tamura (see entire document, for instance, [0050]).  
	Tamura, while teaching all of the instantly claimed components, and while teaching that tolfenpyrad and chlorantraniliprole are both useful microbicides of the invention of Tamura, does not exemplify the use of chlorantraniliprole as the microbicide.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instantly claimed invention to utilize chlorantraniliprole either in place of, or in combination with, the tolfenpyrad of Tamura.  One would have been motivated to do so since Tamura directly teaches that both tolfenpyrad and chlorantraniliprole are useful microbicides.  There would be a reasonable expectation of success since Tamura directly teaches that chlorantraniliprole is useful in the invention.  It is further noted that MPEP 2144.06 states: ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).  Further, MPEP 2144.06(II) states “[a]n express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)”.
 Response to Arguments
	Applicant argues in the remarks filed 06/01/2022 that the instant claims have been amended to utilize “consisting of” language.  While this is accurate for claims 1, 2, and 4, this is not accurate for independent claim 7.  As such, Applicant’s argument is not found persuasive with regard to claim 7, and the rejection is maintained.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR M LOVE whose telephone number is (571)270-5259. The examiner can normally be reached M-F typically 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 5712726175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TREVOR LOVE/Primary Examiner, Art Unit 1611